NELSON. Circuit Justice.
It is admitted that the article in question in this ease is composed of linen and cotton, and it is supposed, therefore, by the defendant, that it comes within the enumeration in Schedule D of the act of 1846 of “manufactures composed wholly of cotton, not otherwise provided for,” when that is taken in connection with a clause in the twentieth section of the act of August 30, 1842 (5 Stat. 565). That section provides, that “on all articles manufactured from two or more materials, the duty shall be assessed at the highest rates at which any of its component parts may be chargeable.
We have already decided at this term, in the case of Morlot v. Lawrence [supra], that this twentieth section of the act of 1842 is still in force, not having been repealed, either directly or by necessary implication, by the *929act of 1S46. But the evidence in this.case shows, and it was conceded on the trial, that the article in question here was first introduced into the country since the act of 1846 took effect; and that it is invoiced, and has always been known in the trade, under the denomination of thread-lace. That being so, it falls directly within the description of “thread-laces” in Schedule E.
The goods, then, coming within the list of articles enumerated in that schedule, the case is not one that can be aided by the twentieth section of the act of 1842; because, that section applies only in cases where the article in question has not been otherwise provided for. If it has been specially provided for, that excludes any constructive designation by operation of the twentieth section. Judgment for plaintiffs.